Citation Nr: 1108542	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-18 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death and, if so, whether the claim can be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to October 1945.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, found that new and material evidence had not been received to reopen the claim for entitlement to service connection for the cause of the Veteran's death.

In a May 2010 statement, the appellant, through her representative, withdrew the claim for entitlement to death pension.  The issue will not be considered here on appeal.   

The May 2010 statement also stated that the appellant no longer wanted a personal hearing.  Therefore, request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2010).  

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the Veteran's death was initially denied in an unappealed January 1987 rating decision.  

2.  Evidence received since the January 1987 rating decision is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1987 rating decision that denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the in substantiating his claim.

Claim to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (2010).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The appellant was denied entitlement to service connection for the cause of the Veteran's death in an unappealed January 1987 rating decision.  The evidence of record at that time included the death certificate, which listed pneumonia secondary to pseudomonas and chronic obstructive pulmonary disease (COPD) as the cause of death and listed diabetes mellitus and strokes with contractures as other significant conditions contributing to the death but not related to the immediate cause.  Also of record were the Veteran's service treatment records, which revealed treatment related to kidney stones and gastroenteritis and were negative for treatment of cardiac symptoms or diabetes.

The subsequently received evidence includes a letter received in December 2008 from the Veteran's private physician, who reported that he had reviewed the Veteran's history and the appellant's statements and concluded that the Veteran's medical problems and eventual death were service related.  The prior denial was premised on the absence of evidence linking the causes of death to service.  The letter provides competent evidence that the causes of the Veteran's death were related to service.  This evidence is new and material and reopening of the claim is in order.  



ORDER

New and material evidence has been received; the claim for entitlement to service connection for cause of the Veteran's death is reopened.



REMAND

In the December 2008 letter the Veteran's private physician, Dr. R.P., opined that the Veteran's "medical problems" and his eventual death were "service related."  He stated that he did not have any office or hospital records and that his information was from his "distant memory," discussion with the appellant, and the Veteran's death certificate and discharge papers.  The physician did not provide a rationale for his opinion.  The probative value of a medical opinion depends on its review of the medical history and whether there is a factually accurate rationale for the opinions provided.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

Under the VCAA, VA is obliged to obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

While the private physician's opinion suggests a nexus; it is too lacking in specificity to support a decision on the merits.  Hence, a medical opinion is necessary.

The private physician should also have an opportunity to provide a rationale for the opinion.  See Savage v. Shinseki, No. 2009-4406, 2011 WL 13796 (Vet. App. Jan. 4, 2011) (holding that clarification from a private medical examiner must be sought when an examination report is unclear or insufficient and the missing information is relevant, factual, and objective).  If Dr. R.P. is not available or does not respond to the request for clarification, a VA opinion must be obtained.  

The December 2008 letter stated that the Veteran was hospitalized in Beaufort County Hospital in Washington, North Carolina, before his death and that he also had a history of strokes, contractures, and seizures.  Records from the Veteran's treatment and hospitalization have not been obtained.  VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A (b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2010).    

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records of the Veteran's hospitalizations at Be Beaufort County Hospital, in accordance with 
38 C.F.R. § 3.159.  

If the appellant fails to provide any necessary releases, she should be informed that she may submit the evidence herself.  She should be informed of any records that cannot be obtained.

2.  Request that Dr. R.P. clarify the rationale of the opinion provided in the December 2008 letter.  

3.  The claims folder should be referred to a VA physician with appropriate expertise to review and provide an opinion as to whether it is at least as likely as not (a 50 percent or better chance) that the Veteran's COPD, pneumonia, pseudomonas, diabetes or strokes with contractures had its onset in service.  

The examiner should provide a rationale for the opinion.  The examiner is advised that the appellant is competent to report observable symptoms and injuries, and that these reports must be considered in formulating the requested opinion.  

If an opinion cannot be provided without resort to speculation, the examiner must provide a reason why this is so, and must also report whether there is additional evidence that would permit the necessary opinion to be provided.

3.  The agency of original jurisdiction (AOJ) should review the medical opinion to ensure that it contains the opinion and rationale requested in this remand.

4.  If the benefits sought on appeal remain denied, the AOJ should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


